Bleckley, Judge.
All the points discussed by counsel are disposed of in the head-notes. The rulings of the court would seem to need nothing by way of explication or comment. The case in 19 Georgia Reports, 534, besides being rather extreme on the measure and exactitude of proof, is distinguishable from this in the fact that the terms of a specific agreement are here proved. The tenant was to hold till a given time and then go out. The new landlord was accepted expressly. After that if he was not the lord, there was no lord at all.
Judgment affirmed.